Case 1:15-cv-11587-DLC Document 99-14 Filed 09/27/19 Page 1 of 2




                   Exhibit N
9/20/2019            Case 1:15-cv-11587-DLC Milligan
                                            Document Rona Duran & King LLC
                                                             99-14         Mail 09/27/19
                                                                        Filed   - Discovery Page 2 of 2

                                                                                                       Ilyas Rona <ijr@mrdklaw.com>



  Discovery
  Ilyas Rona <ijr@mrdklaw.com>                                                                             Thu, Aug 16, 2018 at 3:06 PM
  To: "Lucia, Joseph (AGO)" <joseph.lucia@state.ma.us>
  Cc: Kasey Emmons <kae@mrdklaw.com>

    Joe,

    Here are the emails that I found. I also drafted a joint motion back in February that is attached.

    Please review these and let me know if you would agree to a 30(b)(6) on narrow topics as discussed.

    Regards,

    Ilyas J. Rona, Esq.
    MILLIGAN RONA DURAN & KING LLC
    50 Congress Street, Suite 600
    Boston, Massachusetts 02109
    Main: (617) 395-9570 | Direct: (617) 395-9573




    mrdklaw.com

    Confidentiality Notice: This message and any attachments may contain information that is privileged, confidential, and
    exempt from disclosure under applicable law. If you are not the intended recipient we apologize for any inconvenience and
    ask that you inform me of the error by reply email or phone call, and delete all copies of the message and any attachments.
    Thank you.

     4 attachments
            Joint Mtn. to Amend Tracking Order v2.docx
            101K
            Email String No 3.pdf
            154K
            Email String No 2.pdf
            170K
            Email String No 1.pdf
            167K




https://mail.google.com/mail/u/0?ik=e8e6bbe699&view=pt&search=all&permmsgid=msg-a%3As%3A-8327019335781735650&simpl=msg-a%3As%3A-832701933… 1/1
